UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-00515] The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street, 23rd Floor New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 55 E. 52nd Street, 23rd Floor New York, NY10055 (Name and address of agent for service) (212) 497-0845 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. The Wall Street Fund, Inc. Schedule of Investments March 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 99.3% Aerospace - 0.4% United Technologies Corp. $ Beverages - 2.5% Beam, Inc. Biotechnology - 5.0% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Building & Construction - 2.9% D.R. Horton, Inc. Chemicals - 2.4% Celanese Corp. Containers & Packaging - 1.8% Rock-Tenn Co. Diversified - 1.2% 3M Co. Drugs - 1.9% Actavis, Inc. (a) Allergan, Inc. Electrical Equipment - 1.3% Roper Industries, Inc. Energy - 6.7% Chevron Corp. Marathon Oil Corp. Whiting Petroleum Corp. (a) Williams Companies, Inc. Energy Equipment & Services - 5.3% Noble Corp. (b) Oil States International, Inc. (a) Schlumberger Ltd. (b) Financial Services - 8.2% American Express Co. Mastercard, Inc. The Blackstone Group LP Food Services - 1.8% Yum Brands, Inc. Forest Products - 2.4% Weyerhaeuser Co. - REIT Health Care Services - 2.5% UnitedHealth Group, Inc. Insurance - 2.3% ACE Ltd. (b) Leisure - 0.3% Las Vegas Sands Corp. Machinery - 2.1% Caterpillar, Inc. Cummins, Inc. Media - 5.4% DIRECTV (a) Walt Disney Co. Office Equipment - 5.3% Apple, Inc. EMC Corp. (a) Western Digital Corp. Retail - 2.5% TJX Companies, Inc. Semiconductors - 4.5% Intel Corp. KLA-Tencor Corp. NXP Semiconductors NV (a)(b) Services - 9.8% Accenture PLC - Class A (b) Amazon.com, Inc. (a) Demand Media, Inc. (a) Google, Inc. - Class A (a) Rackspace Hosting, Inc. (a) Software - 4.8% Ansys, Inc. (a) Microsoft Corp. Oracle Corp. Specialty Retail - 8.9% AutoZone, Inc. (a) Home Depot, Inc. Michael Kors Holdings Ltd. (a)(b) VF Corp. Telecommunications - 2.9% American Tower Corp. - REIT QUALCOMM, Inc. Transportation - 4.2% J.B. Hunt Transport Services, Inc. Union Pacific Corp. TOTAL COMMON STOCKS (Cost $49,879,416) $ SHORT TERM INVESTMENT - 0.7% Money Market Fund - 0.7% First American Prime Obligations Fund, Class Z, 0.018% (c) TOTAL SHORT TERM INVESTMENTS (Cost $469,684) $ Total Investments (Cost $50,349,100) - 100.0% $ Liabilities in Excess of Other Assets - 0.0% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security (b)Foreign Domiciled (c)Variable Rate Security - the rate shown is the annualized seven-day effective yield as of March 31, 2013. REIT - Real Estate Investment Trust On March 31, 2013, the cost of investments for federal income tax purposes was approximately $50,349,100. The aggregate gross unrealized appreciation and depreciation of investments, based on this cost, was as follows*: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Generally accepted accounting principles require disclosures regarding the valuation inputs and techniques used to measure fair value and any changes in such valuation inputs and techniques.The various inputs used in determining the value of each of the Fund's investments are summarized in the following three broad categories: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments.) The valuation levels are not necessarily an indication of the risk associated with investing in these investments.As of March 31, 2013, the Fund's investments were classified as follows: Level 1 Level 2 Level 3 Total Fair Value Common Stocks $ $
